 Case 6:18-cv-00303-JDK Document 24 Filed 04/03/19 Page 1 of 2 PageID #: 236




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 SAMUEL BIGLEY,

      Plaintiff,
                                                         Case No: 6:18-cv-00303
 v.

 NAVIENT SOLUTIONS, LLC,

      Defendant.


                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that SAMUEL BIGLEY (“Plaintiff”) and NAVIENT

SOLUTIONS, LLC (“Defendant”), hereby notify the Court that the Parties have settled all claims

between them in this matter and are in the process of completing the final closing documents and

filing the dismissal. The Parties anticipate on filing a stipulation of dismissal with prejudice within

45 days.

Respectfully submitted this 3rd day of April, 2019.

                                                               Respectfully submitted,

                                                               s/ Mohammed O. Badwan
                                                               Mohammed O. Badwan
                                                               Sulaiman Law Group, Ltd.
                                                               2500 S. Highland Ave., Ste. 200
                                                               Lombard, IL 60148
                                                               Phone: (630) 575-8180
                                                               mbadwan@sulaimanlaw.com
                                                               Counsel for Plaintiff




                                                  1
 Case 6:18-cv-00303-JDK Document 24 Filed 04/03/19 Page 2 of 2 PageID #: 237




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Mohammed O. Badwan_____




                                                  2
